          Case 1:20-cr-10177-DJC Document 72 Filed 08/23/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS




 UNITED STATES OF AMERICA,

        v.                                            Case No. 20-cr-10177-DJC

 AMIN KHOURY,

                          Defendant


                 DEFENDANT AMIN KHOURY’S MOTION FOR LEAVE
                   TO FILE MOTIONS EX PARTE AND UNDER SEAL

       Defendant Amin Khoury respectfully moves this Court for leave to file four motions ex

parte and under seal (“Submissions”).

       As grounds for the motion, Mr. Khoury states that he requests to file the Submissions ex

parte and under seal because they relate to requests for leave to serve Rule 17(c) subpoenas, the

subject matter of which would reveal confidential trial strategy to the government. See United

States v. Diamont, Case No. 1:05-cr-10154, ECF No. 33, slip op. at 5 (D. Mass. Nov. 22, 2005)

(Dien, M.J.) (“[E]x parte proceedings are available under Rule 17(c) both based on the language

of the Rule and for policy reasons.”).

       WHEREFORE, Mr. Khoury respectfully requests that his motion to file the Submissions

ex parte and under seal be GRANTED.
          Case 1:20-cr-10177-DJC Document 72 Filed 08/23/21 Page 2 of 2




                                                Respectfully submitted,

                                                AMIN KHOURY

                                                By his attorneys,

                                                /s/ Mathilda S. McGee-Tubb
                                                R. Robert Popeo (BBO #403360)
                                                Mark E. Robinson (BBO #423080)
                                                Cory S. Flashner (BBO #629205)
                                                Eóin P. Beirne (BBO #660885)
                                                Mathilda S. McGee-Tubb (BBO #687434)
                                                MINTZ, LEVIN, COHN, FERRIS,
                                                GLOVSKY AND POPEO, P.C.
                                                One Financial Center
                                                Boston, MA 02111
                                                 (617) 542-6000
                                                RRPopeo@mintz.com
                                                MERobinson@mintz.com
                                                CSFlashner@mintz.com
                                                EPBeirne@mintz.com
                                                MSMcGee-Tubb@mintz.com
Dated: August 23, 2021



               CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.1

        I, Mathilda S. McGee-Tubb, hereby certify that counsel for Defendant did not confer
with counsel for the government regarding this motion as the underlying Submission would be
made ex parte and under seal.

                                                  /s/ Mathilda S. McGee-Tubb
                                                  Mathilda S. McGee-Tubb


                                 CERTIFICATE OF SERVICE

        I, Mathilda S. McGee-Tubb, hereby certify that this document filed through the ECF
system will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing (NEF) and paper copies will be sent to those indicated as non-registered
participants on August 23, 2021.
                                                   /s/ Mathilda S. McGee-Tubb
                                                   Mathilda S. McGee-Tubb




                                                  2
